3000 Two Logan Square Eighteenth and Arch Streets Philadelphia, PA19103-2799 Fax 215.981.4750 John P. Falco direct dial:215.981.4659 direct fax:215.981.4750 falcoj@pepperlaw.com July 21, 2014 Via EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: The Herzfeld Caribbean Basin Fund, Inc. 1940 Act File No. 811-06445 Preliminary Proxy Material Ladies and Gentlemen: Pursuant to the requirements of Rule 14a-6(a) under the Securities Exchange Act of 1934, submitted electronically via EDGAR is a preliminary copy of the proxy statement, and notice of meeting to be furnished to shareholders of The Herzfeld Caribbean Basin Fund, Inc. (the “Fund”), in connection with an Annual Meeting of Stockholders of the Fund to be held in November, 2014 (the “Meeting”). At the Annual Meeting, stockholders of the Fund will be asked: i) to elect two Class III directors; ii) to approve a new investment advisory agreement between the Fund and HERZFELD/CUBA, a division of Thomas J. Herzfeld Advisors, Inc., to reflect the inclusion of borrowing for investment purposes and other financial leverage in the calculation of the advisory fees, and to make certain other non-material changes; and, iii)to approve revision to the investment restriction regarding borrowing money, issuing senior securities, and pledging, mortgaging, or hypothecating assets. The Fund anticipates that the definitive proxy materials will be sent on or about August 29, 2014. Please direct questions and comments relating to this filing my attention at (215) 981-4659. Respectfully, /s/ John P. Falco John P. Falco cc: Reanna Lee, Esq. Joseph V. Del Raso, Esq. Philadelphia Boston Washington, D.C. Detroit New York Pittsburgh Berwyn Harrisburg Orange County Princeton Wilmington www.pepperlaw.com
